                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

SABRINA F. WILLIAMS,                         )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No. 3:19-CV-00694
                                             )
STATE OF TENNESSEE,                          )     JUDGE CRENSHAW
OFFICE OF THE COMPTROLLER OF                 )
THE TREASURY, and JUSTIN WILSON,             )     MAG. JUDGE HOLMES
in his official capacity as                  )
Comptroller of the Treasury,                 )
                                             )
             Defendants.                     )     JURY DEMAND


                       NOTICE OF CHANGE OF ADDRESS

       Wade B. Cowan, counsel for plaintiff, gives this notice of the change of his

address and phone number to the following:

       Wade B. Cowan
       P.O. Box 50617
       Nashville, TN 37205-0617
       (615) 352-2331



                                      Respectfully submitted,




                                      Wade B. Cowan (#9403)
                                      P.O. Box 50617
                                      Nashville, Tennessee 37205-0617
                                      (615) 352-2331
                                      wcowan@dhhrplc.com




     Case 3:19-cv-00694 Document 35 Filed 03/30/20 Page 1 of 2 PageID #: 141
                                         Counsel for plaintiff


                              CERTIFICATE OF SERVICE

        I certify that on March 30, 2020, a copy of this document was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic
filing system to:

Amanda S. Jordan
Office of the Attorney General
P.O. Box 20207
Nashville, Tennessee 37202-0207
Counsel for Defendant




                                           Wade B. Cowan




   Case 3:19-cv-00694 Document 35 Filed 03/30/20 Page 2 of 2 PageID #: 142
